Per Curiam.
There was sufficient evidence to sustain the finding by the jury that the plaintiff had procured a lessee ready, able and willing to enter into a lease of the premises on the terms proposed by the defendant. It was also error to exclude evidence offered by the plaintiff concerning parol negotiations with the prospective lessee which was competent to establish the services rendered by the plaintiff. We have concluded, however, to order a new trial rather than to reinstate the verdict for the reason that the authority of the defendant’s secretary to conclude a transaction of such magnitude does not clearly appear from the present record.
The judgment and the order should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — O’Malley, TowNley, Glennon, Untermyer and Dore, JJ.; Dore, J., dissents and votes to affirm.